NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                   Submitted March 26, 2008*
                                     Decided May 1,  2008

                                              Before

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

No. 07‐2463 

UNITED STATES OF AMERICA and                    Appeal from the United States District Court
STATE OF ILLINOIS,                              for the Central District of Illinois.
     Plaintiffs‐Appellees,
                                                No. 03 C 3216
       v.
                                                Jeanne E. Scott, 
SERGIUS A. RINALDI, doing business              Judge.
as SERGIUS A. RINALDI, P.C.,
      Defendant‐Appellant.

                                            O R D E R

      Over a period of years Dr. Sergius Rinaldi, an orthodontist, obtained Medicaid
reimbursements for services he never performed. In 2001 the United States charged him
with mail fraud and obstructing its criminal investigation, and Rinaldi pleaded guilty to



       *
          After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED.  R.  APP.  P.
34(a)(2).
No. 07‐2463                                                                                 Page 2

both offenses. He later tried to withdraw his pleas; this effort stalled the criminal case for an
extended period. Rinaldi eventually was sentenced to a total of 21 months’ imprisonment,
and we affirmed his convictions and sentence in 2006. See United States v. Rinaldi, 461 F.3d
922 (7th Cir. 2006).  

         Meanwhile, in 2003 the United States, joined by the State of Illinois, brought a
parallel civil action for damages and statutory penalties arising from Rinaldi’s overcharges.
Rinaldi asked the district court to stay the civil proceeding so that he could focus on the
criminal case, and the court obliged him. In September 2006, a month after this court
affirmed the judgment in the criminal case, the United States moved to lift the stay. Rinaldi
received an extension of time to respond, but he filed nothing. The district court thus
deemed the motion unopposed, and in December 2006 it lifted the stay and directed Rinaldi
to file an answer to the complaint within 60 days. Rinaldi did not file an answer. Instead, in
February 2007 he submitted a long‐overdue opposition to lifting the stay. Rinaldi did not
offer an excuse for his dilatory response, and his only asserted basis for leaving the stay in
place—or, more accurately, reinstating the stay—was that his petition to the Supreme Court
for a writ of certiorari to review our judgment was still pending. The district court declined
to stay the civil case any longer, and because Rinaldi by then had missed the deadline for
filing an answer, it invited the plaintiffs to move for entry of a default. They did, and it was
entered. Rinaldi sought to have the default set aside, see FED. R. CIV. P. 55(c), but the district
court denied his motion and later entered a default judgment for the plaintiffs in the
amount of $235,054.

         On appeal Rinaldi argues that the district court erred in lifting the stay and in
denying his motion to set aside the entry of default. We review decisions concerning stays
for abuse of discretion. Tyrer v. South Beloit, 516 F.3d 659, 666 (7th Cir. 2008); Microfinancial,
Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 77 (1st Cir. 2004). The same standard governs
our review of rulings on motions to set aside the entry of a default. Sun v. Univ. of Ill., 473
F.3d 799, 809‐810 (7th Cir. 2007).

        As to the stay, Rinaldi presses his contention that the criminal case was not over, and
thus the stay should not have been lifted so long as his petition for certiorari remained
pending (that petition was denied on December 3, 2007). But Rinaldi’s premise is wrong; the
district court stayed the civil case “until the entry of final judgment in the criminal case,”
and that event occurred when the district court entered its judgment of conviction, see FED.
R. CRIM. P. 32(k), not when the Supreme Court acted on his petition for a writ of certiorari.
See Bradley v. United States, 410 U.S. 605, 609 (1973); United States v. Kaufmann, 951 F.2d 793,
794 (7th Cir. 1992). More importantly, Rinaldi did not oppose the motion to lift the stay until
five months after it was filed and two months after it was granted. The district court lifted
the stay because Rinaldi did not offer any objection to its doing so. Rinaldi had requested
No. 07‐2463                                                                              Page 3

the stay so that he could devote his resources to defending against the criminal charges.
When he did not object to the government’s motion, the district court reasonably concluded
that Rinaldi was no longer interested in maintaining the stay. We cannot see how, under
these circumstances, the district court abused its discretion in lifting the stay.

       To the extent that Rinaldi argues that the entry of default should have been set aside,
that argument also fails. To have prevailed on his motion (which Rinaldi mislabeled as a
motion under FED. R. CIV. P. 60(b) instead of Rule 55(c)), Rinaldi was required to show
(1) good cause for his default, (2) quick action to correct it, and (3) a meritorious defense to
the complaint. Sun, 473 F.3d at 809‐10. The district court was well within its authority to
conclude that Rinaldi had not shown any of these things. 

                                                                                     AFFIRMED.